On consideration of the Petition for Appropriate Relief filed in the above-entitled action, it appearing that petitioner seeks review of an interlocutory ruling of the military judge made in the course of a pretrial hearing conducted pursuant to Article 39(a), Uniform Code of Military Justice, 10 USC § 839(a), it is, by the Court, this 23d day of March 1972,
ORDERED:
That said Petition be, and the same is hereby, dismissed. See, United States v Best, 6 USCMA 39, 19 CMR 165 (1955); Henderson v Wondolowski, 21 USCMA 63, 44 CMR 117 (1971).